Reasons for Allowance
Claims 1, 3-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the outer DC batteries include a first voltage supply and a second voltage supply; wherein the plurality of outer unidirectional power switches includes a first switch, a second switch, and a grounding switch; wherein the positive terminal of the first voltage supply is connected to the emitter of the first switch which blocks the first voltage supply when ON and passes the first voltage supply to the polarity changing circuit when OFF; wherein the positive terminal of the first voltage supply is connected to the collector of the second switch which passes the first voltage supply to the polarity changing circuit when ON and blocks the first voltage supply when OFF; wherein the negative terminal of the second voltage supply is connected to the emitter of the second switch and the positive terminal is connected to the polarity changing circuit; and wherein the collector of the grounding switch is connected to the negative terminal of the second voltage supply, wherein the grounding switch adds the first voltage supply to the second voltage supply when OFF and disconnects the first voltage supply from the second voltage supply when ON; a computing device including processing circuitry and program instructions configured to: provide control signals to the gates of the plurality of outer unidirectional power switches of the outer circuit to switch the plurality of outer DC batteries of the outer circuit to form square waveforms which approximate sinusoidal waveforms; provide control signals to the gates of the plurality of inner unidirectional power switches of the inner circuit to add or subtract the voltage of each of the inner DC batteries with a voltage at the multilevel inverter output terminal; provide control signals to the gates of the polarity changing unidirectional power switches to switch the polarity of the voltage at the multilevel inverter output terminal” in view of the other limitations as called for in independent claim 1.
Dependent claims 3-8 and 10 include the above-described allowable subject matter for being dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849